PER CURIAM
BARRY, Judge.
AT & T Information Systems, Inc. seeks to enforce a guarantee agreement allegedly signed by Robert D. Hoffman. Because of deficiencies in the agreement, the district court maintained Hoffman’s exception of no cause of action and dismissed AT & T’s suit with prejudice. AT & T urges that the district court should have given leave to amend the petition.
La.C.C.P. Art. 934 provides:
When the grounds of the objection by the peremptory exception may be removed by amendment of the petition, the judgment sustaining the exception shall order such amendment within the delay allowed by the court. If the grounds of the objection cannot be so removed, or if plaintiff fails to comply with the order to amend, the action shall be dismissed.
Issues of fact remain to be resolved, therefore AT & T should be allowed to amend the petition.
The judgment is reversed and this matter remanded for further proceedings.
REVERSED AND REMANDED.